 

SHARE EXCHANGE AGREEMENT

 

Dated as of June 23, 2003

by and among

 

Guru Denim Inc.

(a California corporation)

 

Jeffrey Lubell

(a California resident)

and

Gusana Explorations Inc.

(a Nevada corporation)

SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT ("Agreement") dated as of June 23, 2003 is entered
into by and among GURU DENIM INC., a California corporation ("Guru") and its
majority stockholder JEFFREY LUBELL (the "Stockholder"), a California resident,
on the one hand, and GUSANA EXPLORATIONS INC. ("Gusana"), a Nevada corporation,
on the other.

R E C I T A L S

WHEREAS, the Stockholder owns 800 shares of the capital stock of Guru (the "Guru
Shares"), representing eighty percent (80%) of the issued and outstanding shares
of Guru;

WHEREAS, the Boards of Directors of Guru and Gusana have approved the
acquisition of Guru by Gusana pursuant to this Agreement (the "Acquisition") and
all of the ancillary transactions contemplated hereby upon the terms and subject
to the conditions set forth herein; and

WHEREAS, it is intended that Guru, Gusana and the Stockholder will recognize no
gain or loss for federal income tax purposes under the Internal Revenue Code of
1986, as amended (the "Code"), and the regulations thereunder as a result of the
consummation of the Acquisition.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound hereby, agree as follows:

ARTICLE 1
INTERPRETATION AND DEFINITIONS



Definitions.

For all purposes of this Agreement:

"1933 Act"

means the Securities Act of 1933, as amended;



"Assets"

has the meaning set forth in Section 4.2(j) hereof;



"Closing"

has the meaning set forth in Section 3.1 hereof;



"Closing Date"

means the date on which the Closing actually occurs;



"Employees"

has the meaning set forth in Section 4.2(x) hereof;



"Financial Statements"

means the unaudited financial statements of Guru for the period from inception
through March 31, 2003, reviewed by Felix R. Wasser & Associates and that are
attached to this Agreement as Schedule C, and the audited financial statements
of Guru for the same period that are currently being prepared by Gumbiner,
Savett, Finkel, Fingleson & Rose, Inc.;



"First Private Placement"

means the private placement of up to 1,200,000 common shares in the capital of
Gusana at a purchase price of at least $0.75 per share for gross proceeds of
$900,000;



"Guru Shares"

has the meaning attributed to it in the Recitals to this Agreement;



"Gusana Shares" means approximately 14,571,305 common shares in the share
capital of Gusana;

"Indemnity Fund"

has the meaning set forth in Section 9.1 hereof;



"Indemnity Period"

has the meaning set forth in Section 9.3 hereof;



"Indemnity Shares"

has the meaning set forth in Section 9.1 hereof;



"Indigo"

means Indigo Group U.S.A., Inc.;



"Indigo Settlement Amount"

means the sum of $300,000;



"Liens"

means all liens, mortgages, debentures, charges, hypothecations, pledges or
other security interests or encumbrances of whatever kind;



"Loss(es)"

means any and all liabilities, demands, claims, suits, actions, judgments,
causes of action, assessments, damages, fines, fees, taxes, penalties, amounts
paid in settlement, deficiencies, losses and expenses, including interest,
expenses of investigation, court costs, fees and expenses of attorneys,
accountants and other experts or other expenses of litigation or other
proceedings or of any claim, default or assessment [such fees and expenses to
include all fees and expenses, including fees and expenses of attorneys,
incurred in connection with (i) the investigation, defense or settlement (or
preparation of any of the foregoing) of any Third Party Claims including claims
by or on behalf of Indigo; or (ii) asserting or disputing any rights under this
Agreement against any party hereto or otherwise];



"Material Adverse Effect"

means an adverse effect that is, or would be, singly or in the aggregate,
material;



"OTCBB"

means the OTC Bulletin Board of the National Association of Securities Dealers;



"SEC"

means the United States Securities and Exchange Commission;



"Second Private Placement"

means the private placement of up to 400,000 common shares in the capital of
Gusana at a purchase price of at least $0.75;



"Software Intellectual Property Rights"

means all patents and patent applications, registered and unregistered trade or
brand names, business names, domain names, domain name registrations and
applications, trade-marks, trade-mark registrations and applications, uniform
resource locators (URLs), copyrights, drawings, logos, designs, trade secrets,
restrictive covenants, confidential information, processes, technology,
registered user agreements, research data, inventions, instruction manuals,
formulae and other industrial or intellectual property rights;



"Third Party Claim"

shall have the meaning attributed to in Section 9.9 hereof;



Interpretation.

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

"this Agreement" means this Agreement and all Schedules attached hereto;

any reference in this Agreement to a designated "Article", "Section", "Schedule"
or other subdivision refers to the designated Article, Section, Schedule or
other subdivision of this Agreement;

the words "herein" and "hereunder" and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision of this Agreement;

the word "including", when following any general statement, term or matter, is
not to be construed to limit such general statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limited language (such as "without
limitation" or "but not limited to" or words of similar import) is used with
reference thereto but rather refers to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter;

any reference to a statute includes and, unless otherwise specified herein, is a
reference to, such statute and to the regulations made pursuant thereto, with
all amendments made thereto and in force from time to time, and to any statute
or regulations that may be passed which has the effect of supplementing or
superseding such statute or such regulation;

any reference to "dollars" or "currency" is and shall be deemed to be a
reference to U.S. currency unless otherwise expressly stated; and

words importing the masculine gender include the feminine or neuter gender and
words in the singular include the plural, and vice versa.

Schedules.

The following are the Schedules to this Agreement, and are incorporated herein
by reference:

Schedule "A": List of all Guru Assets, including Intellectual Property

Schedule "B": Material Contracts of Guru

Schedule "C": Unaudited Financial Statements of Guru

Schedule "D": List of Agreements Requiring Consent

Schedule "E": Employment Agreement

Schedule "F": Assignment of Trademarks

Schedule "G": Statement of Gusana's Outstanding Indebtedness


THE ACQUISITION

 1. 

The Acquisition.

On the Closing Date and upon the terms and subject to the conditions of this
Agreement, the Stockholder shall exchange with Gusana the Guru Shares for the
Gusana Shares in the manner contemplated in Article 3 of this Agreement.

No Registration of Gusana Shares.

None of the Gusana Shares issued to the Stockholder shall, at the time of
Closing, be registered or qualified under federal or state ('Blue Sky')
securities laws but rather shall be issued pursuant to an exemption therefrom.
The Gusana Shares may not be offered or sold in the United States or to U.S.
Persons except pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act of 1933, as amended (the
"1933 Act") and in each case only in accordance with applicable state securities
laws. The Gusana Shares will be subject to a one-year holding period or such
other period as is required under applicable securities laws. All of such shares
shall bear a legend worded substantially as follows:

"NONE OF THE SECURITIES HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE SECURITIES LAWS,
AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO
AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS."

Gusana's transfer agent shall annotate its records to reflect the restrictions
on transfer embodied in the legend set forth above. There shall be no
requirement that Gusana register the Gusana Shares under the 1933 Act or qualify
any of the Gusana Shares under any state Blue Sky laws. The Stockholder will
provide all representations and collateral agreements requested by Gusana as may
be necessary to ensure that the issuance of the Gusana Shares complies with the
requirements of all applicable securities laws and regulations.

Cancellation of Options and Warrants.

At the Closing, each option, warrant or other right to acquire or purchase
shares of Guru common stock (the "Options") granted by Guru shall automatically,
and without any action required by the holders thereof, be cancelled and
terminated.

Tax and Accounting Consequences.

It is intended by the parties hereto that the Acquisition shall constitute a
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended. Each party has consulted with its own tax advisors and
accountants with respect to the tax and accounting consequences, respectively,
of the acquisition.

Each of the parties shall:

keep its records and file in connection with its federal and state income tax
returns all such information as may be required by Treas. Reg. Section 1.368-3;

for federal and state income tax purposes report the share exchange as
qualifying as a reorganization under Section 368(a)(1)(B) of the Code;

refrain from taking any position in connection with its federal or any state
income tax liability that would be inconsistent with such qualification; and

comply with all the requirements of Section 368(a)(1)(B) applicable to such
corporation.

.

CLOSING

 1. Closing.

    The completion of the transactions contemplated hereby (the "Closing") shall
    occur on June 24, 2003 or on such other date as all of the parties hereto
    mutually agree. The Closing shall take place at the offices of Clark,
    Wilson, 800 - 885 West Georgia Street, Vancouver, B.C.

    Deliveries by Guru On the Closing Date:

    On the Closing Date, Guru shall deliver the following to Gusana:

    copies of the resolutions or consents of the Board of Directors of Guru
    approving this Agreement, the Acquisition and all of the other transactions
    contemplated hereby, in form and substance reasonably satisfactory to
    Gusana;
    
    an original assignment, signed by Jeffrey Lubell in form and substance
    substantially similar to the Assignment attached to this Agreement as
    Schedule F;
    
    a bring down certificate signed by an officer or director of Guru;
    
    a general release, in form and substance satisfactory to Gusana, from
    Indigo, releasing Guru and Jeffrey Lubell, and their respective successors
    and assigns, from any and all Losses;
    
    a stock power of attorney or similar stock transfer document signed by
    Indigo, effective under California law and transferring all of the common
    shares of Guru held by Indigo, either in blank or in favour of Gusana;
    
    all books, records and accounts of Guru and any other information necessary
    for Gusana to operate and manage the business of Guru and the assets owned
    by Guru, provided that these items shall be deemed delivered if they are
    tendered at Guru's office in Manhattan Beach, California on the Closing
    Date;
    
    all approvals and consents from third parties as are required for Guru to
    consummate the Acquisition and the other transactions contemplated by this
    Agreement including, by way of example and not in limitation, the consents
    of third parties referred to in Section 4.2(m)(iii) of this Agreement;
    
    the common seal(s) of Guru, if any; and
    
    all such other documents and instruments as may reasonably be required to
    consummate the transactions provided for in this Agreement.

    Deliveries by Gusana To The Stockholder On The Closing Date

    On the Closing Date, Gusana shall deliver or cause to be delivered to the
    Stockholder the following:

    copies of the resolutions or consents of the Board of Directors of Gusana
    approving this Agreement, the Acquisition and the other agreements and
    transactions contemplated hereby, and authorizing the issuance of the Gusana
    Shares to the Stockholder effective immediately following his appointment to
    the Board of Directors of Gusana;
    
    certificates representing the Gusana Shares, subject to Article 9 of this
    Agreement;
    
    a certified copy of a resolution of the Board of Directors of Gusana
    increasing the number of members of Gusana's Board of Directors to three and
    appointing the Stockholder to the Board, effective immediately prior to
    issuance of the Gusana Shares;
    
    the written resignations of both Andrew Stewart and Andrew King, to be held
    in escrow and delivered out of escrow pursuant to Section 6.6 of this
    Agreement;
    
    a bring down certificate signed by an officer or director of Gusana; and
    
    such other documents as are required to be delivered prior to or on the
    Closing Date pursuant to this Agreement or as may reasonably be required to
    consummate the transactions provided for in this Agreement.

    Indigo

At the Closing, Gusana shall loan to Guru for payment to Indigo (and any
disbursement on account of this loan shall be paid directly to Indigo), the sum
of $200,000 as the final payment to Indigo on account of the Indigo Settlement
Amount. This payment shall only be made after Indigo has delivered the release,
stock certificate(s) and stock power(s) of attorney referred to in Sections
3.2(d) and 3.2(e) of this Agreement into escrow with Clark, Wilson, as agreed by
Indigo in a separate agreement. The parties hereto acknowledge that, prior to
the date of execution of this Agreement, Gusana has loaned to Guru an additional
$100,000, which Guru caused Gusana to pay directly to Indigo on account of the
Indigo Settlement Amount, and that this $100,000 amount constitutes part of the
First Private Placement.


REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE STOCKHOLDER

4.1 Representations and Warranties.

The Stockholder represents and warrants as follows with the intent that Gusana
will rely thereon in entering into this Agreement and in closing the
transactions contemplated hereby, that:

he is the sole beneficial and record owner of the Guru Shares;

he and Indigo are the sole shareholders of Guru;

the Guru Shares are free and clear of all Liens;

except for this Agreement and except for Indigo, no person, firm or corporation
has any right, agreement or option, present or future, contingent or absolute,
or any right capable of becoming a right, agreement or option to purchase or
otherwise acquire any of the Guru Shares;

he has the full and absolute right, power and authority to enter into this
Agreement, and this Agreement constitutes his legal, valid and binding
obligation in accordance with its terms except as limited by laws of general
application affecting the rights of creditors;

he does not have any specific information relating to Guru which is not
generally known and which, to his knowledge, has not been disclosed to Gusana
and which if known could reasonably be expected to have a Material Adverse
Effect on the value of the Guru Shares;

there are no brokerage, finder's or similar fees paid or payable by him or on
his behalf in connection with the transactions contemplated herein;

he is not aware of any fact which, if known to Guru, would cause Guru's
representations and warranties herein to be untrue or incorrect;

he is not aware of any infringement by Guru of any registered patent, trade-mark
or copyright;

he (i) has adequate net worth and means of providing for his current financial
needs and possible personal contingencies, (ii) has no need for liquidity in the
Gusana Shares, and (iii) is able to bear the economic risks of an investment in
the Gusana Shares for an indefinite period of time, and can afford the complete
loss of such investment;

he is aware that an investment in the Company is speculative and involves
certain risks, including the possible loss of the investment, and he has
carefully read and considered the matters set forth under the caption "Risk
Factors" appearing in the Company's most current reports filed with the SEC;

he is acquiring the Gusana Shares for his own account for investment purposes
only and not for the account of any other person and not for distribution,
assignment or resale to others, and no other person has a direct or indirect
beneficial interest in the Gusana Shares, and he has not subdivided his interest
in the Gusana Shares with any other person; and

he is not acquiring the Gusana Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.

Representations of the Stockholder and Guru

The Stockholder and Guru do hereby jointly and severally represent and warrant
to Gusana with the intent that Gusana will rely thereon in entering into this
Agreement and in closing the transactions contemplated hereby, that:

Guru is duly incorporated, validly existing and in good standing under the laws
of the State of California;

the authorized capital of Guru consists of 5,000 shares of common stock, each
without par value, of which 1,000 have been issued as fully paid;

Guru has the power, authority and capacity to carry on its business as presently
conducted by it;

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by the
Board of Directors of Guru, and this Agreement constitutes a legal, valid and
binding obligation of Guru in accordance with its terms except as limited by
laws of general application affecting the rights of creditors;

Guru is duly registered to carry on business in all jurisdictions in which Guru
carries on business except where the failure to so register would not have a
Material Adverse Effect on Guru;

Guru has received three loans from Gusana prior to Closing in the amounts of
$100,000, $50,000 and $100,000, respectively, of which $200,000 forms a part of
the First Private Placement;

all alterations to the constating documents of Guru since its incorporation have
been duly effected in accordance with the laws of the State of California;

the directors and officers of Guru are as follows:

Name Position(s)

Jeffrey Lubell Director, President and Chief Financial Officer

Kymberly Lubell Director and Secretary

Mark Saltzman Director

the corporate records of Guru, as required to be maintained by it under its
statute of incorporation and constating documents, are accurate, complete and
up-to-date in all material respects and all material transactions of Guru have
been promptly and properly recorded in its books or filed with its records;

Schedule A contains a list of Guru's assets, including a complete list of all
Intellectual Property Rights owned by Guru and all of Guru's other assets that
have a value of at least One Thousand Dollars (the "Assets"), and Guru has good
and marketable title thereto, and all Assets are free and clear of any Liens not
previously disclosed in writing to Gusana;

Guru holds all licences and permits required for the conduct in the ordinary
course of its business as presently conducted by it, and all such licences and
permits are in good standing and the conduct and uses of the same by Guru are in
compliance with all laws and other restrictions, rules, regulations and
ordinances applicable to Guru and its business, save and except for breaches
which do not have a Material Adverse Effect on Guru or its business as presently
conducted;

with the exception of this Agreement or as set forth on Schedule B hereto, no
party has any agreement, right or option, consensual or arising by law, present
or future, contingent or absolute, or capable of becoming an agreement, right or
option:

to require Guru to issue or allot any further or other shares in its capital or
any other security convertible or exchangeable into shares in its capital or to
convert or exchange any securities into or for shares in the capital of Guru;

to require Guru to purchase, redeem or otherwise acquire any of the issued and
outstanding shares in its capital; or

to purchase or otherwise acquire any shares in the capital of Guru;

the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof will not:

conflict with or result in a breach of or violate any of the terms, conditions,
or provisions of the constating documents of Guru;

conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any court or governmental authority, domestic or foreign, to which
Guru is subject, or constitute or result in a default by Guru under any
agreement, contract or commitment to which Guru is a party;

give to any person any remedy, cause of action, right of termination,
cancellation or acceleration in or with respect to any understanding, agreement,
contract, or commitment, written, oral or implied, to which Guru is a party
except to the extent that any of the foregoing are listed on Schedule D hereto
as requiring, by their terms, consent by a third party to any merger or change
in control affecting Guru;

give to any government or governmental authority, including any governmental
department, commission, bureau, board, or administrative agency, any right of
termination, cancellation, or suspension of, or constitute a breach of or result
in a default under any permit, license, control, or authority issued to Guru and
which is necessary or desirable in connection with the conduct and operation of
the business currently conducted by Guru;

constitute a default by Guru or an event which, with the giving of notice or
lapse of time or both, might constitute an event of default or non-observance
under any agreement, contract, indenture or other instrument relating to any
indebtedness of Guru which would give any party the right to accelerate the
maturity for the payment of any amount payable under that agreement, contract,
indenture, or other instrument;

except as disclosed in Schedule C, there is no indebtedness of Guru, including
to any Guru Stockholder;

Guru, the Stockholder and Indigo have heretofore agreed, in a letter agreement
between them dated May 2, 2003, to settle a dispute pertaining to the assets and
business of Guru, by the payment to Indigo of the Indigo Settlement Amount;

prior to the date of this Agreement, Guru has made a payment on account of the
Indigo Settlement Amount, reducing the unpaid balance thereof, as of the date of
this Agreement, to $200,000;

the business of Guru as currently carried on by it complies with all applicable
laws, judgments, decrees, orders, injunctions, rules, statutes and regulations
of all courts, arbitrators or governmental authorities, except where the failure
to comply would not have a Material Adverse Effect on Guru;

other than this Agreement, and except as disclosed in Schedule B hereto, Guru
does not have:

any material contract, agreement, undertaking or arrangement, whether oral,
written or implied, which cannot be terminated on not more than thirty (30)
days' notice, without penalty, or

any outstanding material agreements, contracts or commitments (whether written
or oral) whatsoever relating to or affecting the conduct of its business as
currently carried on, or any of its assets, or for the purchase, sale or lease
of its assets;

there are no management contracts or consulting contracts to which Guru is a
party or by which either is bound, and save and except as previously disclosed
in writing to Gusana, no amount is payable or has been agreed to be paid by Guru
to any persons as remuneration, pension, bonus, share of profits or other
similar benefit and no director, officer or member, or former director, officer
or member, of Guru, nor any associate or affiliate of any such person, has any
claim of any nature against, or is indebted to, Guru;

there are no actions, suits, judgments, investigations or proceedings
outstanding or pending, threatened against or affecting Guru, or its business,
assets or property, at law or in equity, before or by any domestic or foreign:

court,

federal, provincial, state, municipal or other governmental authority, or

department, commission, board, tribunal, bureau or agency,

and Guru is not a party to or threatened with any litigation which in either
case would have a Material Adverse Effect on Guru;

Guru is not:

in breach of any of the terms, covenants, conditions, or provisions of, or in
default under, and has not done or omitted to do anything which, with the giving
of notice or lapse of time or both, would constitute a breach of or a default
under any contract to which it is a party (including, without limitation, any
contract disclosed in Schedule B);

in violation of, nor are any present uses by Guru of any of its assets in
violation of or contravention of, any applicable law, statute, order, rule or
regulation;

in breach or default under any judgment, injunction or other order or aware of
any judicial, administration, governmental, or other authority or arbitrator by
which Guru is bound or to which Guru or any of its assets are subject;

Guru has not guaranteed, or agreed to guarantee, any indebtedness or other
obligation of any party;

The books and records of Guru, which were made available for inspection to
Gusana, its accountants and attorneys pursuant to this Agreement, are the
complete books and records of Guru and correctly and fairly reflect the
underlying facts and transactions in all material respects;

Guru has no employees except for Jeffrey Lubell and Leeda Paukert (the
"Employees") and it has no consultants except as otherwise listed on Schedule B
to this Agreement;

Guru has not failed to comply in any respect with all applicable federal, state,
and local laws, rules, and regulations relating to employment or employment
termination, and all applicable laws, rules and regulations governing payment of
minimum wages and overtime rates, and the withholding and payment of taxes from
compensation of employees, which failure has had or could reasonably be expected
to have (either individually or in the aggregate) a Material Adverse Effect;

there are no labor controversies pending or threatened between Guru and any of
its Employees or former employees or any labor union or other collective
bargaining unit representing any of such employees;

Guru has not ever entered into a collective bargaining agreement or other labor
union contract relating to its business or applicable to the Employees;

there are no written employment or separation agreements, or oral employment or
separation agreements between Guru and any of the Employees;

no employee has any accrued benefits (including vacation, paid time off, sick
leave and similar entitlements);

Guru owns, without restriction, all of the Intellectual Property Rights included
in the Assets (collectively, the "Proprietary Rights"), used in the conduct of
its business as currently conducted or as Guru (or, post-closing, Gusana)
currently proposes to conduct its business, without any conflict with or
infringement of the rights of others;

Guru is not aware of any infringement by Guru of any patent, trade-mark or
copyright;

there are no brokerage, finder's or similar fees paid or payable by or on behalf
of Guru in connection with the transactions contemplated herein; and

Covenants of Guru and the Stockholder.

Guru and the Stockholder jointly and severally covenant with Gusana that both
before and after the Closing Date, he shall execute and do all such further
deeds, acts, things and give such assurances as may reasonably be required for
consummating the transactions contemplated hereby and referenced herein.

Guru shall carry on its business in the ordinary course consistent with past
practice and in compliance with all applicable laws, regulations and rules of
all governmental authorities;

Guru and the Stockholder will give to Gusana and Gusana's counsel, accountants
and other representatives full access, during normal business hours throughout
the period prior to the time of Closing, to all of the properties, books,
contracts, commitments and records of Guru, and Guru will furnish to counsel for
Gusana during such period all such information as Gusana or counsel for Gusana
may reasonably request subject to reasonable restrictions on disclosure, use and
covenants of confidentiality imposed in advance by Guru or Guru's counsel; and

if and as required from time-to-time between the date of this Agreement and the
Closing Date, the Stockholder and Guru shall update any of the Schedules
attached to this Agreement. Notwithstanding the foregoing, nothing in this
Section 4.3(d) shall permit Guru to do, or fail to do, anything that would
require a change to any Schedule if such change would have a Material Adverse
Effect on Gusana, in Gusana's reasonable opinion. If any change to any Schedule
would have a Material Adverse Effect on Gusana and the change is required as the
result of circumstances beyond Guru's reasonable control, Gusana shall have the
option to (i) terminate this Agreement without penalty or (ii) proceed to close
the Acquisition based on the updated schedule and without any reduction in the
number of Gusana Shares to be issued at the Closing Date.

Negative Covenants of Guru.

Guru shall not, prior to the Closing Date, except with the prior written consent
of Gusana (which consent will not be unreasonably withheld):

make or permit to be made any employment contracts or other arrangements;

make or assume or permit to be made or assumed any commitment, obligation or
liability which is outside of the usual and ordinary course of the business of
Guru, and for the purpose of carrying on the same, but Guru will operate its
properties and carry on its businesses as heretofore and will maintain all of
its properties, rights and assets in good standing, order, and repair;

declare or pay any dividends or make any other distributions or appropriations
of profits or capital;

create or assume any indebtedness other than in the ordinary course of business
or guarantee the obligations of any third party; or

sell or otherwise in any way alienate or dispose of or encumber any of its
Assets.


REPRESENTATIONS, WARRANTIES AND COVENANTS
OF Gusana

Representations and Warranties.

Gusana represents and warrants, as of the date of this Agreement and as of the
Closing and with the intent that the Stockholder and Guru will rely thereon in
entering into this Agreement and in closing the transactions contemplated
hereby, that:

Gusana is duly incorporated, validly existing and in good standing under the
laws of the state of Nevada;

as of the date of this Agreement, the authorized capital of Gusana consists of
1,200,000,000 shares of common stock, each without par value, of which a total
of 12,322,800 common shares have been validly issued, are outstanding and are
fully paid and non-assessable. Except as set forth above, no shares of capital
stock or other equity securities of Gusana are issued, reserved for issuance or
outstanding;

there are no outstanding bonds, debentures, notes or other indebtedness or other
securities of Gusana having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
shareholders of Gusana may vote;

Except for this Agreement, there are no outstanding securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind to which Gusana is a party or by which it is bound obligating Gusana
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity or voting securities of Gusana or
obligating Gusana to issue, grant, extend or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement or undertaking;

The outstanding indebtedness of Gusana is set forth on Schedule G hereto. Except
as set forth on Schedule G hereto or as set forth in this Agreement, there are
no outstanding contractual obligations, commitments, understandings or
arrangements of Gusana to repurchase, redeem or otherwise acquire or make any
payment in respect of any shares of capital stock of Gusana;

there are no agreements or arrangements pursuant to which Gusana is or could be
required to register shares of its common stock or other securities under the
Securities Act of 1933, as amended, or other agreements or arrangements with any
security holders of Gusana with respect to securities of Gusana;

Gusana has the power, authority and capacity to carry on the business presently
conducted by it;

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of Gusana, and this Agreement constitutes
the legal, valid and binding obligation of Gusana in accordance with its terms
except as limited by laws of general application affecting the rights of
creditors;

Gusana is duly registered to carry on business in all jurisdictions in which
Gusana carries on business except where the failure to so register would not
have a Material Adverse Effect on Gusana;

all alterations to the constating documents of Gusana since its incorporation
have been duly effected in accordance with the laws of the state of Nevada;

the corporate records of Gusana, as required to be maintained by it under its
statute of incorporation and constating documents, are accurate, complete and
up-to-date in all material respects and all material transactions of Gusana have
been promptly and properly recorded in its books or filed with its records;

the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof will not:

conflict with or result in a breach of or violate any of the terms, conditions,
or provisions of the constating documents of Gusana;

conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any court or governmental authority, domestic or foreign, to which
Gusana is subject, or constitute or result in a default by Gusana under any
agreement, contract or commitment to which Gusana is a party;

give to any person any remedy, cause of action, right of termination,
cancellation or acceleration in or with respect to any understanding, agreement,
contract, or commitment, written, oral or implied, to which Gusana is a party;

give to any government or governmental authority, including any governmental
department, commission, bureau, board, or administrative agency, any right of
termination, cancellation, or suspension of, or constitute a breach of or result
in a default under, any permit, license, control, or authority issued to Gusana
and which is necessary or desirable in connection with the conduct and operation
of the business currently conducted by Gusana;

constitute an event of default by Gusana or an event which, with the giving of
notice or lapse of time or both, might constitute an event of default or
non-observance under any agreement, contract, indenture or other instrument
relating to any indebtedness of Gusana which would give any party the right to
accelerate the maturity for the payment of any amount payable under that
agreement, contract, indenture, or other instrument;

so as to have a Material Adverse Effect on Gusana;

except as may have been disclosed by Gusana from time to time in any filing with
the SEC, Gusana has no material indebtedness;

except as may have been disclosed by Gusana from time to time in any filing with
the SEC, the business of Gusana as currently carried on by it complies with all
applicable laws, judgments, decrees, orders, injunctions, rules, statutes and
regulations of all courts, arbitrators or governmental authorities, except where
the failure to comply would not have a Material Adverse Effect on Gusana;

except as may have been disclosed by Gusana from time to time in any filing with
the SEC or in this Section 5.1(o), there are no actions, suits, judgments,
investigations or proceedings outstanding or pending, threatened against or
affecting Gusana, or its business, assets or property, at law or in equity,
before or by any domestic or foreign:

court,

federal, provincial, state, municipal or other governmental authority, or

department, commission, board, tribunal, bureau or agency,

and Gusana is not a party to or threatened with any litigation which in either
case would have a Material Adverse Effect on Gusana.

except as may have been disclosed by Gusana from time to time in any filing with
the SEC, Gusana is not:

in breach of any of the terms, covenants, conditions, or provisions of, or in
default under, and has not done or omitted to do anything which, with the giving
of notice or lapse of time or both, would constitute a breach of or a default
under any material contract to which it is a party;

in violation of, nor are any present uses by Gusana of any of its assets in
violation of or contravention of, any applicable law, statute, order, rule or
regulation;

in breach or default under any judgment, injunction or other order or aware of
any judicial, administration, governmental, or other authority or arbitrator by
which Gusana is bound or to which Gusana or any of its assets are subject;

except where such breach or violation would not have a Material Adverse Effect;

except as may have been disclosed by Gusana from time to time in any filing with
the SEC, Gusana is not aware of any infringement by Gusana of any registered
patent, trade-mark or copyright; and

there are no brokerage, finder's or similar fees paid or payable by or on behalf
of Gusana in connection with the transactions contemplated herein;

since February 28, 2003, the date of its most recent financial statements, and
except as may have been disclosed in any filing with the SEC, Gusana has
conducted its business only in the ordinary course consistent with past
practice, and there is not and has not been: (i) any material adverse change
with respect to Gusana; (ii) any condition, event or occurrence which
individually or in the aggregate could reasonably be expected to have a material
adverse effect or give rise to a material adverse change with respect to Gusana;
or (iii) any condition, event or occurrence which could reasonably be expected
to prevent, hinder or materially delay the ability of Gusana to consummate the
transactions contemplated by this Agreement.

Gusana is not a party to any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) under which Gusana currently
has an obligation to provide benefits to any current or former employee, officer
or director of Gusana (collectively, "Benefit Plans").

except as may have been discussed with the Stockholder and as contemplated in
the Employment Agreement to be signed at Closing in the form attached hereto as
Schedule E, Gusana is not a party to any employment agreement which could result
in the payment to any current, former or future director or employee of Gusana
of any money or other property or rights or accelerate or provide any other
rights or benefits to any such employee or director as a result of the
transactions contemplated by this Agreement, whether or not (i) such payment,
acceleration or provision would constitute a "parachute payment" (within the
meaning of Section 280G of the Internal Revenue Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered; and

Gusana has not filed any tax returns and, to its knowledge and without
independent inquiry, it does not owe any taxes. No material claim for unpaid
taxes has been made or become a lien against the property of Gusana or is being
asserted against Gusana, no audit of any tax return of Gusana is being conducted
by a tax authority, and no extension of the statute of limitations on the
assessment of any taxes has been granted by Gusana and is currently in effect.
As used herein, "taxes" shall mean all taxes of any kind, including, without
limitation, those on or measured by or referred to as income, gross receipts,
sales, use, ad valorem, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium value added, property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, "tax return" shall mean any return, report,
or statement required to be filed with any governmental authority with respect
to Taxes.

Covenants.

Gusana will, both before and after the Closing Date, execute and do all such
further deeds, things and assurances as may reasonably be required to consummate
the transactions contemplated hereby and referenced herein.

Gusana will complete the Second Private Placement within sixty (60) days after
Closing. Upon the expiration of this sixty-day period, the Stockholder shall
surrender to Gusana for cancellation such number of Gusana Shares as shall be
determined by:

dividing the lesser of (x) or (y) by $0.75, where (x) is equal to the aggregate
gross proceeds raised in the Second Private Placement and (y) is equal to
$300,000, and

multiplying the quotient by 11.69243,

rounded up to the nearest whole number of shares.


ADDITIONAL AGREEMENTS

Expenses.

All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.

Agreement to Cooperate.

Subject to the terms and conditions herein provided, each of the parties hereto
shall use all reasonable efforts to take, or cause to be taken, all action and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including using its reasonable
efforts to obtain all necessary or appropriate waivers, consents and approvals
and to effect all necessary registrations, filings and submissions and to lift
any injunction or other legal bar to the Acquisition (and, in such case, to
proceed with the Acquisition as expeditiously as possible).

Public Statements By Gusana.

Gusana may issue any press release or any written public statement with respect
to this Agreement or the transactions contemplated hereby (hereafter, a
"Publication") without any need to obtain the approval of Guru or the
Stockholder; provided, however, that prior to the Closing Date:

Gusana will provide both Guru and the Stockholder with an advance copy of the
draft of any proposed Publication at least two business days in advance of its
release date; and

Guru and the Stockholder may submit any objections, proposed corrections or
comments concerning the proposed Publication to Gusana within the two day period
referred to in Section 6.3(a), above, but any such submission shall not obligate
Gusana to modify or withhold release of the Publication (regardless of the final
form thereof).

Public Statements by Guru or the Stockholder.

Neither of Guru or the Stockholder shall have any right to publish any
Publication either before or after the Closing Date.

Employment Agreement

Prior to the Closing Date but subject to completion of the transactions
contemplated in this Agreement, Gusana shall enter into an Employment Agreement
with the Stockholder pursuant to which the Stockholder will become the President
of Gusana and manage Gusana's business for a one year period beginning on the
Closing Date. The Employment Agreement shall be in substantially the form, and
subject to the terms, as set forth on Schedule E to this Agreement.

Post-Closing Corporate Governance

At Closing, the Board of Directors of Gusana shall be increased to three members
and Jeffrey Lubell will be appointed to the Board. Within ten days after
Closing, Gusana shall file an Information Statement with the SEC, with a copy
mailed to all shareholders, in the form and otherwise as required by Rule 14f-1
promulgated under Regulation 14E of the SEC and the Securities Exchange Act of
1934, nominating Kimberly Lubell and Mark Saltzman to the Board to replace
Messrs. Stewart and King. On the tenth day following the filing of the
Information Statement with the SEC, Messrs. Stewart and King shall resign and
they shall be replaced by Kimberly Lubell and Mark Saltzman. In the event of a
vacancy caused by a resignation, the remaining directors shall be entitled to
fill the vacancy by majority vote subject, in any event, to Gusana's constating
documents. For greater certainty, Messrs Stewart and King shall deposit their
written resignations with the law office of William Barnett at closing, to be
held by Mr. Barnett in escrow and released pursuant to the requirements of this
Section and Rule 14f-1.

Post-Closing Finance Issues

From and after the Closing, any expenditure in excess of $10,000 shall require
the prior approval of Jeffrey Lubell and one other independent director. Checks,
drafts, notes, etc. for amounts in excess of $10,000 shall require the
signatures of Jeffrey Lubell and one other independent director. For purposes of
this paragraph, and except in specific circumstances where they have an interest
from time-to-time, any of Messrs. Stewart, King and Treisman shall be deemed to
be independent directors, but Kimberly Lubell shall not.

$50,000 Loan to Guru

Of the three loans referred to in Section 4.2(f) of this Agreement, the loan for
$50,000 was made using funds that were not raised in connection with, and do not
constitute a credit against the proceeds of, the First Private Placement. Guru
and the Stockholder agree, jointly and severally, to cause Guru to repay this
$50,000 loan within 60 days after the Closing Date.


CONDITIONS

 1. 

Conditions of Gusana.

The obligation of Gusana to consummate the transactions herein contemplated is
subject to the fulfilment of each of the following conditions at the times
stipulated:

the representations and warranties of Guru and the Stockholder contained in
Article 4 herein are true and correct in all respects at the time of the
execution of this Agreement and at the Closing Date;

all covenants, agreements and obligations hereunder on the part of the
Stockholder and Guru to be performed or complied with at or prior to the
Closing, including the respective obligations of the Stockholder and Guru to
deliver the documents and instruments herein provided for, shall have been
performed and complied with at and as of the Closing;

all of the transactions contemplated by this Agreement shall have been approved,
as required, by the Board of Directors and, if required, by any regulatory
authorities having jurisdiction over the transactions contemplated by this
Agreement;

on or before the Closing Date, each of Guru and Gusana shall have received
approval to this Agreement and the transactions contemplated herein from any
third parties whose approval is required;

that Gusana and its agents will have had a reasonable opportunity to perform all
of the searches and other due diligence reasonable or customary in a transaction
similar to the Acquisition and that Gusana is satisfied with the results of such
due diligence;

that at the closing Gusana shall have received the release and transfer
documents described in Sections 3.2(d) and 3.2(e) of this Agreement; and

that Gusana has received, at least five days before the Closing, and approved
(which approval will not be unreasonably withheld) a copy of every material
contract to which Guru is a party or which will bind Guru after the Closing
Date.

Guru and the Stockholder' Conditions.

The respective obligations of Guru and the Stockholder to complete the
transactions contemplated hereby are subject to the following conditions (which
are for the exclusive benefit of Guru and the Stockholder) having been satisfied
or expressly waived in writing by Guru and the Stockholder:

the representations and warranties of Gusana contained in Article 5 herein are
true and correct in all respects;

that Gusana shall have completed, during the period between May 28, 2003 and the
Closing Date, the First Private Placement;

that, at the Closing, Andrew Stewart, Andrew King, Michael Lathigee and Patrick
Forseille will have surrendered to Gusana for cancellation an aggregate of
4,992,000 common shares of Gusana;

that at the Closing and after accounting for the shares to be issued in the
First Private Placement, the Gusana Shares will constitute approximately 62% of
the issued and outstanding share capital of Gusana;

all covenants, agreements and obligations hereunder on the part of Gusana to be
performed or complied with at or prior to the Closing, including the obligation
of Gusana to deliver the documents and instruments herein provided for, shall
have been performed and complied with at and as of the Closing;

that Guru and its agents will have had a reasonable opportunity to perform all
of the searches and other due diligence reasonable or customary in a transaction
similar to the Acquisition, and that Guru is satisfied with the results of such
due diligence; and

on or before the Closing Date, Gusana shall have received approval of this
Agreement and the transactions contemplated herein from such third parties from
whom approval is required.

Waiver of Conditions.

The conditions set forth in Section 7.1 are for the exclusive benefit of Gusana
and may be waived by Gusana in writing in whole or in part at any time.

The conditions set forth in Section 7.2 are for the exclusive benefit of Guru
and the Stockholder, and may be waived by Guru and the Stockholder in writing in
whole or in part at any time.


SURVIVAL OF

REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS; INDEMNIFICATION; PLEDGE PROVISIONS



 1. Survival of Representations, Warranties, Covenants and Agreements.

    Notwithstanding any right of Gusana (whether or not exercised) to
    investigate the affairs of Guru or the Stockholder to investigate the
    affairs of Gusana, or a waiver by Gusana, Guru or the Stockholder of any
    condition to Closing set forth in Article 7, each party shall have the right
    to rely fully upon the representations, warranties, covenants and agreements
    of the other parties contained in this Agreement, except to the extent
    expressly waived in writing, or in any instrument delivered pursuant to this
    Agreement and, in addition, Gusana and the Stockholder shall have the
    indemnification rights set forth herein. Unless earlier terminated pursuant
    to Article 10, all of the representations, warranties, covenants and
    agreements of the parties contained in this Agreement or in any instrument
    delivered pursuant to this Agreement shall survive the Closing and continue
    until the first anniversary of the Closing Date.

 2. Indemnification by the Stockholder

    The Stockholder shall, for a period of one year from the Closing Date,
    indemnify, defend and hold harmless each of Gusana and Guru, and their
    respective officers, directors, subsidiaries, agents, affiliates, and
    employees (each an "Indemnified Party" and collectively the "Indemnified
    Parties") from and against any and all Losses arising out of, directly or
    indirectly, any misrepresentation or breach of or default in connection with
    any of the representations, warranties, covenants and agreements given or
    made by the Stockholder and Guru in this Agreement, the schedules hereto, or
    any certificate, instrument or document delivered by the Stockholder or Guru
    pursuant to this Agreement and any material liabilities of Guru not included
    in the unaudited financial statements attached to this Agreement on Schedule
    C. The total amount of Losses for which the Indemnified Parties shall be
    entitled to indemnification from the Stockholder shall not exceed the
    aggregate of all of the Gusana Shares. The indemnification obligations
    contained in this Section 8.2 shall not apply if the Closing does not occur.
    Notwithstanding the above, nothing in this Agreement shall limit the
    liability of the Stockholder in the event that he commits fraud or engages
    in wilful misconduct. Gusana shall act on behalf of, and as agent for, each
    Indemnified Party for purposes of this Article 8.

 3. Indemnification by Gusana.

Gusana shall, for a period of one year after the Closing Date, indemnify, defend
and hold harmless each of the Stockholder and Guru, and Guru's officers,
directors, subsidiaries, agents, affiliates and employees from and against any
and all Losses arising out of, directly or indirectly, any misrepresentation or
breach of or default in connection with any of the representations, warranties,
covenants and agreements given or made by Gusana in this Agreement, the
schedules to this Agreement or any certificate, instrument or document delivered
by Gusana pursuant to this Agreement. In addition, Gusana shall, for a period of
one year, indemnify, defend and hold harmless the Shareholder from the claims of
investors in Gusana against the Stockholder that result from the provision,
prior to the Closing, of false or misleading information by parties other than
the Stockholder.



INDEMNITY FUND

 1. 

Pledge of Gusana Shares

At the Time of Closing, Gusana will deliver the certificates representing
1,391,867 of the Gusana Shares (the "Pledged Shares") to the Stockholder. The
Stockholder will immediately deposit

all of the certificates for all of the Pledged Shares , and

five executed Stock Powers of Attorney from the Stockholder, duly endorsed for
transfer with signature medallion guaranteed, assigning the Pledged Shares in
blank pursuant to the terms hereof

to be held by Gusana (the Pledged Shares and Stock Powers of Attorney remaining
from time to time in the Indemnity Fund being, collectively, the "Indemnity
Shares") to constitute the "Indemnity Fund" to be governed by the terms set
forth herein. The Stockholder shall have all indicia of ownership of the Pledged
Shares while they are held in the Indemnity Fund including, without limitation,
the obligation to pay all taxes, assessments and charges with respect thereto
and the right to vote the Pledged Shares and receive any cash dividends, except
that the Pledged Shares shall be subject to the pledge obligations and
restrictions on transfer as are set forth in this Agreement.

Recourse to the Indemnity Fund.

The Indemnity Fund shall be available as a source for payment of the
indemnification obligations of the Stockholder set forth in Section 8.2 hereof.
Guru, the Stockholder and Gusana each acknowledge that such Losses, if any,
would relate to unresolved contingencies existing at the Closing which, if
resolved at the Closing, would have led to a reduction in the number of Gusana
Shares.

Indemnity Period; Distribution of Indemnity Fund upon Termination of Indemnity
Period.

Subject to the following requirements, the Indemnity Fund shall be implemented
immediately following the Closing and shall terminate at 5:00 p.m., Pacific
Time, on the first anniversary of the Closing Date (the "Expiration Date") (the
period of time from the Closing Date through and including the Expiration Date
is referred to herein as the "Indemnity Period"); and any Indemnity Shares
remaining in the Indemnity Fund at the end of the Indemnity Period shall be
distributed to the Stockholder; provided, however, that the Indemnity Period
shall not terminate with respect to a number of such Indemnity Shares necessary
to satisfy any unsatisfied claims under this Section 9.3 concerning facts and
circumstances existing prior to the expiration of the Indemnity Period which
claims are specified in an Officer's Certificate (as defined below) delivered by
Gusana to the Stockholder prior to expiration of the Indemnity Period. Only that
number of Indemnity Shares valued at the amount of any such claims as set forth
in the relevant Officer's Certificate(s) shall be retained in the Indemnity Fund
past the Expiration Date (or all remaining Indemnity Shares if their value is
less than the claims). As soon as all such claims, if any, have been resolved,
Gusana shall deliver, within ten (10) business days of such resolution and
without charging any fees therefor, the remaining portion of the Indemnity Fund
to the Stockholder.

Protection of Indemnity Fund.

Gusana shall hold and safeguard the Indemnity Fund during the Indemnity Period,
shall hold the Pledged Shares and related documents in trust for the party
eventually entitled to receive them in strict accordance with the terms of this
Agreement and not as the property of Gusana and shall hold and dispose of the
Indemnity Fund only in accord with the terms hereof.

Claims Upon Indemnity Fund.

Upon receipt by the Stockholder at any time on or before the expiration of the
Indemnity Period of a certificate signed by any officer of Gusana (an "Officer's
Certificate"): (A) stating that Gusana or Guru has paid or properly accrued or
reasonably anticipates that it will have to pay or accrue Losses, directly or
indirectly, as a result of any misrepresentation or breach of or default in any
representation, warranty, covenant or agreement of the Stockholder contained
herein or in any instrument delivered pursuant to this Agreement, and
(B) specifying in reasonable detail the individual items of Losses included in
the amount so stated, the date each such item was paid or properly accrued, or
the basis for such anticipated liability, the nature of the misrepresentation,
breach of or default in connection with such representation, warranty, agreement
or covenant to which such item is related, Gusana may, subject to the provisions
of Section 9.7 hereof release to itself from the Indemnity Fund, that number of
Indemnity Shares held in the Indemnity Fund valued at an amount equal to such
Losses.

Value of Shares.

For all purposes under this Article 8, each Indemnity Share shall be deemed to
have a value equal to the average of the last sale (bid price) on the OTCBB for
the ten-trading day period immediately prior to the date of release thereof from
the Indemnity Fund.

Objections to Claims.

At the time of delivery of an Officer's Certificate and for a period of twenty
(20) days after such delivery, Gusana shall not release to itself any portion of
the Indemnity Fund pursuant to Section 9.5 hereof unless Gusana shall have
received written authorization from the Stockholder to make such delivery. After
the expiration of such 20 day period, Gusana may release Indemnity Shares from
the Indemnity Fund for its own benefit in accordance with Section 9.5 hereof,
provided that no such release may be made if the Stockholder shall object in a
written statement to the claim made in the Officer's Certificate, and such
statement shall have been delivered to Gusana prior to the expiration of such 20
day period.

Resolution of Conflicts; Arbitration.

In case the Stockholder shall object in writing to any claim or claims made in
any Officer's Certificate, the Stockholder and Gusana shall attempt in good
faith to agree upon the rights of the respective parties with respect to each of
such claims.

If no such agreement can be reached after good faith negotiation for a period of
15 days, either Gusana or the Stockholder may demand arbitration of the dispute
unless the amount of the damage or loss is at issue in a pending action or
proceeding involving a Third Party Claim, in which event arbitration shall not
be commenced until such amount is ascertained or both parties agree to
arbitration; and in either event the matter shall be settled by arbitration
conducted by 3 arbitrators, 1 selected by Gusana, 1 selected by the Stockholder,
and 1 selected by the 2 arbitrators selected by Gusana and the Stockholder. The
arbitrators shall set a limited time period and establish procedures designed to
reduce the cost and time for discovery of information relating to any dispute
while allowing the parties an opportunity, adequate as determined in the sole
judgment of the arbitrators, to discover relevant information from the opposing
parties about the subject matter of the dispute. The arbitrators shall rule upon
motions to compel, limit or allow discovery as they shall deem appropriate given
the nature and extent of the disputed claim. The arbitrators shall also have the
authority to impose sanctions, including attorneys' fees and other costs
incurred by the parties, to the same extent as a court of law or equity, should
the arbitrators determine that discovery was sought without substantial
justification or that discovery was refused or objected to by a party without
substantial justification. The decision of a majority of the 3 arbitrators as to
the validity and amount of any claim in such Officer's Certificate shall be
binding and conclusive upon the parties to this Agreement, and notwithstanding
anything in Section 9.7 hereof, Gusana shall be entitled to act in accordance
with such decision and release Indemnity Shares from the Indemnity Fund in
accordance therewith. Such decision shall be written and shall be supported by
written findings of fact and conclusions regarding the dispute which shall set
forth the award, judgment, decree or order awarded by the arbitrators.

Judgment upon any award rendered by the arbitrators may be entered in any court
having competent jurisdiction. Any such arbitration shall be held in Los Angeles
County, California under the commercial rules of arbitration then in effect of
the American Arbitration Association. The non-prevailing party to an arbitration
shall pay its own expenses, the fees of each arbitrator, the administrative
costs of the arbitration and the expenses, including without limitation,
reasonable attorneys' fees and costs, incurred by the prevailing party to the
arbitration.

In the event that the Stockholder shall have objected in writing to any claim or
claims made in any Officer's Certificate, and (A) no agreement is reached
between the parties as to their respective rights in accordance with
subparagraph (i) above, and (B) neither the Stockholder nor Gusana shall have
demanded arbitration of the dispute within six (6) months of the date of the
relevant Officer's Certificate, in the case of a claim not involving a Third
Party Claim, or within six (6) months of the date that a Third Party Claim is
finally resolved and is not appealable, in the case of a claim involving a Third
Party Claim, then the claim or claims in the relevant Officer's Certificate
which remain subject to dispute shall expire and no further claim upon the
Indemnity Fund shall be made with respect to such claim or claims. Such
expiration shall, for purposes of releasing Indemnity Shares under this
Agreement be deemed a final resolution of such claim or claims, and such
Indemnity Shares shall remain in the Indemnity Fund or be released to the
Stockholder in accordance with this Agreement.

Third-Party Claims.

In the event Gusana becomes aware of a third-party claim that Gusana reasonably
expects may result in a demand against the Indemnity Fund (a "Third Party
Claim"), Gusana shall give written notice to the Stockholder within ten (10)
days of Gusana becoming aware of any such Third Party Claim; the notice shall
set forth such material information with respect thereto as is then reasonably
available to Gusana; provided, however, that such written notice shall be
effective only if delivered to the Stockholder before the expiration, pursuant
to Section 8.1 hereof, of the representations, warranties, covenants and
agreements upon which such Third Party Claim(s) are based. In case any such
liability is asserted against Gusana, and Gusana notifies the Stockholder
thereof, the Stockholder will be entitled, if it so elects by written notice
delivered to Gusana within ten (10) days after receiving Gusana's notice, to
assume the defense thereof with counsel reasonably satisfactory to Gusana.
Notwithstanding the foregoing, (i) Gusana shall also have the right to employ
its own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of Gusana unless Gusana shall reasonably determine that
there is a conflict of interest between Gusana and the Stockholder with respect
to such Third Party Claim or there are or may be legal defenses available to the
Stockholder which are different from or additional to those available to Gusana
or a difference of position or potential difference of position exists between
the Stockholder and Gusana that would make such separate representation
advisable in the reasonable opinion of counsel to Gusana, in which case the
reasonable fees and expenses of such counsel will be borne by the Stockholder
unless such representation is advisable only due to activities of Gusana since
the Closing Date, and (ii) Gusana shall not have any obligation to give any
notice of any assertion of liability by a third party unless such assertion is
in writing. With respect to any assertion of liability by a third party that
results in a Third Party Claim, the parties hereto shall make available to each
other all relevant information in their possession material to any such
assertion.

In the event that the Stockholder, within ten (10) days after receipt of the
aforesaid notice of a Third Party Claim, fails to assume the defense of Gusana
against such Third Party Claim, Gusana shall have the right to undertake the
defense, compromise, or settlement of such action on behalf of and for the
account, expenses and risk of the Stockholder.

Notwithstanding anything in this Article 8 to the contrary, Gusana shall have
the right to participate, at its own cost and expense, in such defence,
compromise, or settlement and, if there is a reasonable probability that a
settlement, compromise or consent to entry of judgment Third Party Claim may
materially and adversely affect Gusana, the Stockholder shall not, without
Gusana's written consent (which consent shall not be unreasonably withheld),
settle or compromise any Third Party Claim or consent to entry of any judgment
in respect thereof unless such settlement, compromise, or consent includes as an
unconditional term thereof the giving by the claimant or the plaintiff to Gusana
a release from all liability in respect of such Third Party Claim.

Exculpation

Except with respect to a breach of any representation or warranty resulting from
the fraud or wilful misrepresentation by an Indemnifying Party, the cumulative
liability of the Stockholder under this Agreement including, without limitation,
the indemnification obligations herein, shall be limited to the Indemnity Fund.

New Property.

In the event that the Indemnity Shares are the subject of a corporate
transaction, such as a merger, reorganization, consolidation, recapitalization,
stock split or stock dividend, or acquisition of Gusana through the purchase of
its outstanding capital stock, the consideration to be received by the
Stockholder in exchange for the Indemnity Shares shall be paid directly to
Gusana or its successor and shall thereafter constitute the Indemnity Fund and
the Indemnity Shares shall be exchanged for such consideration in accordance
with the terms of the transaction or occurrence. Gusana shall have full right to
exchange the Indemnity Shares in the Indemnity Fund for such consideration.


TERMINATION, AMENDMENT AND WAIVER

 1. 

Termination.

This Agreement may be terminated at any time prior to the Closing Date:

by mutual consent of the Stockholder, Guru and Gusana;

unilaterally by Guru and the Stockholder if neither of them is in breach of any
material agreement, covenant or representation contained in this Agreement and
Gusana fails to perform or breaches any material agreement, covenant or
representation in this Agreement, and does not cure the failure in all material
respects within fifteen (15) business days after the terminating party delivers
written notice of the alleged failure or if any condition to the obligations of
that party is not satisfied (other than by reason of a breach by that party of
its obligations hereunder), and it reasonably appears that the condition cannot
be satisfied prior to September 30, 2003;

unilaterally by Gusana if Gusana is not in breach of any material agreement,
covenants or representation contained in this Agreement and Guru or the
Stockholder fails to perform or breaches any material agreement, covenant or
representation in this Agreement, and does not cure the failure in all material
respects within fifteen (15) business days after the terminating party delivers
written notice of the alleged failure or if any condition to the obligations of
that party is not satisfied (other than by reason of a breach by that party of
its obligations hereunder), and it reasonably appears that the condition cannot
be satisfied prior to September 30, 2003; or

by either party if any material adverse effect has occurred with respect to the
other party.

Effect of Termination.

In the event of termination of this Agreement by either Guru or Gusana, as
provided in Section 10.1, this Agreement shall forthwith become void and there
shall be no further obligation on the part of either the Stockholder, Gusana or
Guru or their respective officers or directors. Nothing in this Section 10.2
shall relieve any party from liability for any breach of this Agreement.

Amendment.

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto and in compliance with applicable law.


MISCELLANEOUS

Notices.

Any notice required or permitted to be given under this Agreement will be
validly given if in writing and delivered, sent by facsimile transmission or
telex or sent by electronic or prepaid registered mail, to the following
addresses:

To Guru or to the Stockholder:

Jeffrey Lubell
1561 8th Street
Manhattan Beach, CA 90266

email: LubellJeff@aol.com

with a copy to

Doland & Gould LLP
12100 Wilshire Boulevard
Suite 730
Los Angeles, CA 90025
Attention: Michael Doland, Esq.
Facsimile No.: (310) 446-1363

and an additional copy to:

The Law Offices of William B. Barnett, Esq.
15233 Ventura Blvd., Suite 410
Sherman Oaks, CA 91403-2201
USA
Facsimile: 818-789-2680

To Gusana:

Gusana Explorations Inc.
244-2906 West Broadway
Vancouver, British Columbia, Canada V6K 1G8
Facsimile: (604) 662-7950

Attention: President

email: astewart@universco.com

with a copy to:

Clark, Wilson
800-885 West Georgia Street
Vancouver, BC V6C 3H1
Attention: Ethan P. Minsky, Esq.
Facsimile No.: (604) 687-6314
email: epm@CWilson.com

or to such other address as any party may specify by notice in writing to the
other parties. Any notice delivered on a business day will be deemed
conclusively to have been effectively given on the date notice was delivered and
any notice given by facsimile transmission will be deemed conclusively to have
been given on the date of such transmission. Any notice sent by prepaid
registered mail will be deemed conclusively to have been effectively given on
the third business day after posting, but if at the time of posting or between
the time of posting and the fifth business day thereafter there is a strike,
lockout or other labour disturbance affecting postal service, then the notice
will not be effectively given until actually delivered.

Time.

Time shall be of the essence hereof.

Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior contracts, agreements and understandings between the
parties. There are no representations warranties, collateral agreements or
conditions affecting this transaction other than as are expressed or referred to
herein in writing.

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof. Each of the parties hereto
irrevocably consents to the exclusive jurisdiction and venue of any court within
Los Angeles County, State of California, in connection with any matter based
upon or arising out of this Agreement or the matters contemplated herein, agrees
that process may be served upon them in any manner authorized by the laws of the
State of California for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and such process.

Enurement.

This Agreement shall enure to the benefit of and be binding upon the respective
heirs, successors and assigns of the parties hereto.

Headings.

The headings in this Agreement have been inserted for convenience only, and do
not define, limit, alter or enlarge the meaning of any provision of this
Agreement.

Schedules.

The Schedules to this Agreement are incorporated herein by this reference and
all references to this Agreement shall include the Schedules. Wherever any term
or condition, expressed or implied, in such schedules conflicts or is at
variance with any term or condition contained in the body of this Agreement, the
terms or conditions of the body of this Agreement shall prevail.

Severability.

If a provision of this Agreement is deemed to be wholly or partly invalid, this
Agreement will be interpreted as if the invalid provision had not been a part
thereof.

Counterparts.

This Agreement may be executed in one or more counterparts which, when so
executed, by facsimile signature or otherwise, shall be read together and be
construed as one agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first set forth above.

 

GURU DENIM INC.

a California corporation

By: /s/ Jeffrey Lubell
Authorized Signatory



Print Name: Jeffrey Lubell

Print Title: CEO

 

GUSANA EXPLORATIONS INC.,

a Nevada corporation

By: /s/ Andrew Stewart
Authorized Signatory



Print Name: Andrew Stewart

Print Title: President

SIGNED by JEFFREY LUBELL, as Stockholder, in the presence of:


Name


Address




Occupation

)
)
)
)
)
)
)
)
)
)
)





/s/ Jeffrey Lubell
JEFFREY LUBELL

The Stockholder

SCHEDULE "A"

List of all Guru Assets, including Intellectual Property

Inventories as of March 31, 2003:

$166,548

Laptop Computer and two Photo Copy machines:

$2,568

Trademarks:

1. True Religion

2. True Religion Brand Jeans

3. True Religion Brand Jeans. World Tour Fashion For The Senses

SCHEDULE "B"

Material Contracts of Guru

1. Purchase Order 398253 dated April 21, 2003 issued to Indigo Group U.S.A.,
Inc.

(attached hereto)

2. Letter Agreement for exclusive distribution in the United Kingdom and other
territories dated May 15, 2003 between Guru and Melvani Agency

(attached hereto)

3. Letter Agreement for exclusive distribution in Japan dated May 20, 2003
between Guru and Jameric, Inc.

(attached hereto)

4. Creative Work Order dated March 30, 2003 between Guru and Creative Direct
Marketing Group, Inc.

5. Joint Venture Agreement dated December 6, 2002 between Jeff Lubell and Indigo
Group U.S.A., Inc.

6. Letter Agreement terminating Joint Venture Agreement dated May 2, 2003
between Jeffrey Lubell, President & Secretary of Guru and John Kang, President &
Secretary of Indigo

(attached hereto)

7. Letter amending the May 2, 2003 Letter Agreement dated May 23, 2003 and
signed by Jeffrey Lubell

(attached hereto)

SCHEDULE "C"

Unaudited Financial Statements of Guru

Unaudited Financial Statements for the three months ended March 31, 2003

(attached hereto)

SCHEDULE "D"

List of Agreements Requiring Consent

None

SCHEDULE "E"

EMPLOYMENT CONTRACT

 

THIS EMPLOYMENT AGREEMENT is made the 20 day of June, 2003 between

JEFFREY LUBELL,

Businessman, whose address is 1561 - 8th Street, Manhattan Beach, CA 90266



(the "Executive")

AND

GUSANA EXPLORATIONS INC.

, a Nevada corporation whose address is 244-2906 West BroadwayVancouver, British
Columbia, Canada V6K 1G8



(the "Company")

WHEREAS,

the Executive and the Company wish to execute this Agreement in order to
determine their rights and obligations in relation to the Executive's employment
by the Company:



IN CONSIDERATION

of (i) the payment of a signing bonus at execution of this Agreement in the
amount of $250,000.00 to the Executive by the Company, (ii) the mutual covenants
and agreements herein contained and (iii) other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the Executive,
the parties hereby agree with one another as follows:



1. INTERPRETATION

1.1 Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:

(a) "Board" means the board of directors of the Company from time to time;

(b) "Business" means the business carried on by the Company of designing,
manufacturing, marketing and distributing clothing, and such other business as
is carried on by the Company from time to time;

(c) "Business Day" means any day of the week except Saturday, Sunday or any
statutory or civic holiday observed in Los Angeles, California;

(d) "Competitive Business" means a business that competes with the Company for
Customers or employees or in respect of the development of Products;

(e) "Customer" means any Person who is a customer of the Company during the Time
Period;

(f) "Intangible Property" means all discoveries, inventions, improvements,
techniques, concepts and ideas, whether patentable or not, know-how and similar
intangible property made, discovered, conceived, invented or improved by the
Executive since the beginning of his employment by the Company, during the term
of his employment hereunder and for 6 months thereafter, whether alone or with
others and whether during regular working hours and through the use of the
facilities and property of the Company or any affiliate or otherwise, in any way
relating to the Business of the Company or any affiliate;

(g) "Person " includes an individual, corporation, partnership, joint venture,
trust, unincorporated organization, the Crown or any agency or instrumentality
thereof or any other entity recognized by law;

(h) "Product" means:

(i) any product or service manufactured, sold or distributed or any product
being developed by the Company as part of the operation of the Business; and

(ii) any product or service which is designed to serve the same purpose as, or
which is readily capable of being used to serve the same purpose as any of the
products or services referred to in paragraph (i) above;

(i) "Territory" means those provinces of Canada and states of the United States
of America in which the Company carries on its Business as at the date of this
Agreement and any additional province or state in which the Company hereafter
carries on its Business; and

(j) "Time Period" means the period commencing on the date hereof and ending one
(1) year after the termination of the employment of the Executive with the
Company for any reason whatsoever.

1.2 Headings and Division

The division of this Agreement into Articles, Sections and Subsections and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation of this Agreement. The headings in this
Agreement are not intended to be full or precise descriptions of the text to
which they refer and will not be considered part of this Agreement. References
to an Article, Section or Subsection are to the corresponding Article, Section
or Subsection of this Agreement.

1.3 Number and Gender

In this Agreement, words in the singular include the plural and vice-versa and
words in one gender include all genders.

1.4 Currency

All references in this Agreement or any other agreement made between the
Executive and the Company to dollars, unless otherwise specifically indicated,
are expressed in United States currency.

1.5 Interpretation

The terms and provisions of this Agreement will not be construed against the
Company merely because the Company has acted to prepare this Agreement.

2. EMPLOYMENT

The Company hereby agrees to employ the Executive as its President and the
Executive hereby accepts such employment, on and subject to the terms of this
Agreement. In faithfully and diligently performing his duties and
responsibilities as President of the Company, the Executive will comply with all
lawful and reasonable instructions as may from time to time be given to him by
the Board. The Company reserves the right during the course of the Executive's
employment to modify the Executive's duties and responsibilities as the Company
deems necessary and appropriate from time to time.

3. TERM

This Agreement and the Executive's employment will be for a term of one year
commencing on June 24, 2003, and expiring on June 23, 2004, subject to earlier
termination as provided in Article 12. At the end of the initial term of this
Agreement, it will be automatically renewed for asuccessive one year period
unless either party gives written notice to the other party of non-renewal at
least 90 days in advance of the expiration date of the then current term or
period. The initial term and each additional one year period in which this
Agreement remains in effect are collectively referred to as the "Term").

4. DUTIES

4.1 Devotion of Time

During the Term, the Executive will

(a) devote substantially all of his full time and energies to the Business and
affairs of the Company and its subsidiaries;

(b) well and faithfully serve the Company and its subsidiaries;

(c) use his best efforts, skills and abilities to promote the interests of the
Company and its subsidiaries; and

(d) serve as an officer and director of the Company and any subsidiary of the
Company if duly elected or appointed as such.

4.2 Duties

The Executive's duties will include but not be limited to, the following:

(a) providing leadership, direction and control for all aspects of the Company's
development and operations in order to maximize profitability compatible with
the best long and short-term interests of shareholders, customers, employees and
the public;

(b) developing and maintaining a sound plan of organization to provide the
Company with a qualified management team;

(c) directing the Company's long range strategic planning and determining the
allocation of corporate resources in a manner which will provide optimum long
term return on investment for the shareholders;

(d) establishing corporate annual operating and profit plans and presenting and
submitting such plans to the Board for approval; and

(e) monitoring the Company's performance in relation with the annual business
plans and budgets and initiating corrective actions, when necessary, in an
effort to meet and exceed performance targets.

The Executive will also perform such other tasks and duties related to the
foregoing as may from time to time be determined by the Board. The Executive
will, in carrying out his obligations under this Agreement, report to the Board
on a regular basis.

4.3 Hours of Work

The Executive acknowledges that the hours of work involved will vary and be
irregular and are those hours required to meet the objectives of the Company.
The Executive acknowledges that this Section constitutes an agreement to work
such hours where such agreement is required by applicable legislation. The
Executive also acknowledges that he is a senior officer of the Company and is in
the position of a fiduciary with respect to the Company and all of its property
and assets, whether tangible or intangible.

4.4 Place of Work

The Executive acknowledges that in order to devote substantially all of his full
time and energies to the Business and affairs of the Company, the Executive will
be required to reside within the vicinity of Los Angeles, California and to
fulfill his duties to the Company primarily from the Company's principal
business office in Manhattan Beach, California.

5. CONFIDENTIAL INFORMATION

5.1 No Use of Other Information

The Company is not employing the Executive to obtain the confidential
information or business opportunities of any prior employer and the Executive is
hereby requested and directed by the Company to disclose to the Company in
writing, and to comply with, any obligations that he may have to any prior
employer.

5.2 Confidentiality Obligations

The Executive acknowledges that as President, the Executive has acquired and
will acquire information about certain matters and things which are confidential
to the Company and which information is the exclusive property of the Company.
Further, the Executive acknowledges that the Business depends significantly upon
the maintenance of trade secrets, technical innovations and other confidential,
proprietary information that the Company has developed over a long period of
time and at great expense. The Executive further acknowledges that the Company
has developed a close and valuable relationship with many of its customers and
suppliers. In partial consideration for the Executive's employment by the
Company, the Executive covenants and agrees that he will not, at any time during
the term of his employment by the Company or thereafter, until such information
becomes part of the public domain, reveal, divulge or make known to any persons
or entity (other than the Company and its duly authorized employees) or use for
his own or any other's benefit, the Company's trade secrets, the source code of
its software products, software products, production processes and materials,
formulae, research techniques or accomplishments, copyrights, trademarks,
patents, knowledge of any of the business or financial affairs of the Company,
and personnel files, as well as customer lists and information concerning the
identity, needs, and desires of actual and potential customers of the Company
and its subsidiaries, joint ventures, partners, and other affiliated persons and
entities as well as any other information regarded by the Company as
confidential, which during or after his employment pursuant hereto is made known
to the Executive. The Executive acknowledges that, without prejudice to any and
all other rights of the Company, an injunction is the only effective remedy to
protect the Company's rights and property as set out in this Section.

6. INVENTIONS AND DISCOVERIES

6.1 Disclosure and Assignment

The Executive agrees to fully and freely (and without expense to the Company)
record in a legible manner, in writing or in electronic form, and to communicate
to the Company, and the Executive hereby assigns to the Company without the need
for any further consideration or compensation therefor, all of his right, title
and interest in and to all Intangible Property.

6.2 Waiver of Moral Rights

The Executive irrevocably waives in favour of the Company any and all moral
rights that he may have with respect to the Intangible Property.

6.3 Ownership

All Intangible Property will be the sole and exclusive property of the Company
and, upon request by the Company at any time or from time to time during the
term or after the termination of the Executive's employment, the Executive will
deliver to the Company all designs, drawings, sketches, models, prototypes,
notes and other data and records relating to the Intangible Property that may be
in his possession or otherwise available to him.

6.4 Further Documents

The Executive agrees that he will at all times (both during the continuance of
his employment hereunder and at all times thereafter) take all action and
execute and file all such documents to assist the Company or its assignees in
every way to protect the rights of the Company or its assignees under this
Article 6 (including without limitation the execution of one or more waivers of
moral rights) and to vest in the Company or its assignees the entire right,
title, interest and benefits (including without limitation patent and copyright
rights) in and to any and all Intangible Property.

6.5 Non-Disclosure of Intangible Property

The Executive will not (either during the continuance of his employment
hereunder or at any time thereafter) disclose any of the Intangible Property to
any Person or use any of the Intangible Property for his own purposes or for any
purpose other than those of the Company and its affiliates. Notwithstanding the
foregoing in this Article, the Executive will have the right to disclose
Intangible Property as directed by the Company (other than by the Executive),
provided that all such disclosure is solely for the purpose of furthering the
Company's interests.

7. CONFLICT OF INTEREST

During the Term, the Executive will give the Company his undivided loyalty and
will devote his entire working time, ability, and attention to the Business, and
he will not accept other employment or engage in any other outside business
activity which interferes with the performance of his duties and
responsibilities under this Agreement, except with the prior written consent of
the Company.

8. VACATION

The Executive will be entitled to a vacation of up to four (4) weeks in each
calendar year. Such vacation will be taken at such time as agreed between the
Company and the Executive.

9. EXPENSES

The Company will pay or reimburse the Executive for all reasonable travel and
other reasonable out-of-pocket expenses actually and properly incurred by him in
connection with his duties in accordance with the Company's expense policy in
effect from time to time.

10. COMPENSATION

10.1 Salary

The Company will pay to the Executive, and the Executive hereby accepts as full
compensation for all his services and duties hereunder, a base salary of $15,000
per month. The Executive's base salary is payable in accordance with the
Company's standard salary payment schedule and is subject to source deductions
and other deductions required to be deducted and remitted under applicable state
or federal laws of the United States or Company policy in effect from time to
time.

10.2 Incentive Income

In addition to base salary, the Company will pay to the Executive additional
monthly compensation equal to three percent (3%) of net sales revenue received
by the Company and its subsidiary Guru Denim, Inc. during the month immediately
preceding payment, calculated monthly. For purposes of this Section 10.2, net
sales revenue means income from sales of goods and services by Guru Denim, Inc.,
minus the cost associated with things like returned or undeliverable
merchandise, bad debts and costs of collection (including factoring costs and
the costs of borrowing money to cover for bad debts and aged receivables).

11. BENEFITS

The Executive will be entitled to participate in any plans maintained from time
to time by the Company for the benefit of the Company's employees, including,
but not limited to, those pertaining to group life, accident, sickness and
medical insurance and pensions, all within the terms of such plans.
Participation by the Executive in any of the foregoing plans, programmes and
benefits is subject to the Executive being able to satisfy any pre-conditions of
general application to the participation of all employees in such plans. All of
the employee benefit plans referred to or contemplated by this Agreement will be
governed solely by the terms of the underlying plan documents and by applicable
law. Nothing in this Agreement will impair the Company's right to amend, modify,
replace and terminate any and all such plans in its sole discretion as permitted
by law. This Agreement is for the sole benefit of Executive and the Company, and
is not intended to create an employee benefit plan or to modify the terms of
existing plans except as expressly set forth herein.

12. TERMINATION

The Executive's employment hereunder may be terminated in each of the
circumstances in Sections 12.1 to 12.5 inclusive.

12.1 Death

This Agreement and the Executive's employment hereunder will terminate
immediately upon the death of the Executive. Any termination pursuant to this
Section will be deemed to be termination for cause.

12.2 Disability

The Company may terminate the Executive's employment hereunder if the Executive,
by reason of physical or mental disability, is unable to fulfil his obligations
and duties hereunder on a full time basis for a period of 4 months in any 12
month period (other than by reason of authorized vacation or leave).

12.3 Cause

The Company may terminate the Executive's employment hereunder immediately for
cause. The term "cause" will include, without limitation:

(a) any failure by the Executive to observe and perform any of his covenants and
obligations under this Agreement, including but not limited to, the failure or
refusal of the Executive to comply with the lawful and reasonable directions or
instructions of the Company on any material matter;

(b) fraud, dishonesty, negligence or wilful malfeasance by the Executive in
connection with the performance of his duties hereunder;

(c) any commission of a crime by the Executive;

(d) any intentional or willful conduct of Executive which in the opinion of the
Company, acting reasonably, tends to bring the Company into disrepute;

(e) any use or abuse of alcohol or drugs by the Executive which adversely
affects the Executive's ability to perform his duties hereunder;

(f) the failure of the Executive to meet certain reasonable performance
objectives that are defined by the Board and that are mutually agreed to in
advance by the Executive and the Company in writing, which failure is not cured
to the satisfaction of the Company within 15 days after written notice
specifying such failure in reasonable detail has been delivered to the
Executive;

(g) excessive absenteeism for whatever cause other than as contemplated within
Section 12.2 which, in the Company's sole determination, acting reasonably,
results in the Executive being unable to perform his duties hereunder; or

(h) any act that would constitute cause under the common law of the State of
California.

12.4 Without Cause

The Company may terminate this Agreement and the employment of the Executive
hereunder at any time without cause and without notice immediately upon payment
of the amounts stipulated in Section 13.3, and after the effective date of such
termination, the Executive will be entitled to no further rights or benefits
hereunder or in connection with his employment by the Company and the Executive
hereby irrevocably waives any claims against the Company in that regard. The
foregoing amounts represent the Company's maximum termination and severance
obligations to the Executive. This provision will remain in full force and
effect unamended notwithstanding any other alterations to the Executive's terms
and conditions of employment or to this Agreement, whether fundamental or
otherwise, unless the Executive and the Company otherwise agree in writing.

12.5 Termination by the Executive

The Executive may terminate this Agreement and his employment with the Company
hereunder upon giving not less than 3 months written notice to the Company.

13. COMPENSATION ON TERMINATION

13.1 Compensation on Termination for Disability

During any period that the Executive fails to perform his duties hereunder as a
result of a physical or mental disability, the Executive will continue to
receive the salary payable to the Executive pursuant to and in accordance with
the terms of Article 10 until his employment is terminated pursuant to Section
12.2, provided that payments so made to the Executive will be reduced by the sum
of the amounts, if any, payable to the Executive under any disability benefit
plans of the Company or under any governmental disability insurance programmes
or other plans in which the Executive is a participant or pursuant to which the
Executive is entitled to receive benefits.

13.2 Compensation on Termination for Cause

If the Executive's employment is terminated for cause, then the Company will pay
the Executive his salary owing up to and including the date of termination and
upon making such payment the Company will have no further obligations to the
Executive under this Agreement or in connection with his employment by the
Company.

13.3 Compensation on Termination Without Cause

If the Executive's employment is terminated by the Company pursuant to Section
12.4 then the Company will pay to the Executive an amount, to be inclusive of
all termination and severance amounts payable under this Agreement and any
applicable laws, equal to twelve (12) months base salary, together with an
amount equal to one-twelfth (1/12th) of any monetary bonus to which the
Executive may be entitled multiplied by the number of fully completed months
during the calendar year in which termination occurs. All payments made to the
Executive under this Section will be less all applicable statutory deductions
and withholdings which the Company is required to make from time to time. The
amount payable under this Section will be paid to the Executive in equal monthly
installments on the first day of each month during the Time Period.
Notwithstanding the foregoing in the event that the Executive breaches his
obligations pursuant to Article 14 of this Agreement, in addition to any other
rights of the Company, the Company's obligation to pay any amounts due to the
Executive in excess of any minimum employee severance provided for in any
applicable California statute under this Section will terminate.

14. NON-COMPETITION AND NON-SOLICITATION

14.1 Non-Competition

The Executive will not, during the Time Period and within the Territory,

(a) directly or indirectly carry on, engage in or participate in, any
Competitive Business either alone or in partnership or jointly or in conjunction
with any other Person; or

(b) directly or indirectly assist (as principal, beneficiary, director,
shareholder, partner, nominee, executor, trustee, agent, servant, employee,
independent contractor, supplier, consultant, lender, guarantor, financier or in
any other capacity whatever) any Person to carry on, engage in or participate in
a Competitive Business; or

(c) have any direct or indirect interest or concern (as principal, beneficiary,
director, shareholder, partner, nominee, executor, trustee, agent, servant,
employee, consultant, independent contractor, supplier, creditor or in any other
capacity whatever) in or with any Person, if any part of the activities of such
Person consists of carrying on, engaging in or participating in a Competitive
Business.

14.2 Non-Solicitation

During the Time Period, the Executive will not:

(a) directly or indirectly solicit any Customer except for the sole benefit of
the Company or for a purpose that does not compete with the Company; or

(b) directly or indirectly assist (be it as principal, beneficiary, servant,
director, shareholder, partner, nominee, executor, trustee, agent, employee,
independent contractor, supplier, consultant, lender, financier or in any other
capacity whatever) any Person directly or indirectly to solicit any Customer
except for the sole benefit of the Company or for a purpose that does not
compete with the Company; or

(c) have any direct or indirect interest or concern (be it as principal,
beneficiary, director, shareholder, partner, nominee, executor, trustee, agent,
servant, employee, consultant, independent contractor, supplier, creditor or in
any other capacity whatever) in or with any Person if any of the activities of
such Person or entity consists of soliciting any Customer, if such solicitation
is directly or indirectly intended to result in a sale of any product or service
to such Customer and is directly or indirectly competitive or potentially
competitive with any product or service then produced by the Business; or

(d) on his behalf or on behalf of any Person, directly or indirectly contact
customers or clients of the Company to encourage such customers or clients to
cease or restrict doing business with the Company, or in any way interfere with
or attempt to disrupt the Company's customer and client relationships,
contractual or otherwise.

14.3 Employees

During the Time Period, the Executive will not, directly or indirectly solicit
or induce, or attempt to solicit or induce, or offer employment to, any
employee, independent contractor, or consultant of the Company to leave the
Company's employ or terminate services to the Company, except for the sole
benefit of the Company and with the prior written consent of the Board.

14.4 Exception

Nothing in this Article 14 will prevent the Executive from directly or
indirectly owning up to an aggregate of 1% of the issued capital stock of any
public company (other than the Company) the price of whose shares is quoted in a
published newspaper of general circulation.

14.5 Covenants Reasonable

The Executive agrees that:

(a) the covenants contained in this Agreement are essential elements to this
Agreement and that the Company would not have entered into this Agreement
without them;

(b) considering the market for the products of the Company, the Territory is
reasonable in order to protect the legitimate business interests of the Company;

(c) since the breach by him of any of the provisions of this Article 14 would
cause serious and irreparable harm to the Company which could not adequately be
compensated for in damages and in the event of a breach by him of any of such
provisions, the Executive consents to an injunction being issued against
restraining from any further breach of any such provision, but the provisions of
this Section will not be construed so as to be a derogation of any other remedy
which the Company may have in the event of such breach; and

(d) the Time Period will be extended by the time the Executive is in breach of
any provision of this Article 14.

14.6 Severability

If a court of competent jurisdiction determines that all or any portion of the
covenants set forth in this Article 14 are void or unenforceable in the
circumstances, then such void or unenforceable provision will, automatically and
without further act on the part of the parties hereto, but only as regards those
matters or parties before the court, be reduced in scope, territory or duration
of time to such an extent that such court would hold the same to be enforceable
in the circumstances before the court.

14.7 Covenants Independent

The existence of any claim or cause of action of the Executive against the
Company or any affiliate thereof whether pursuant to this Agreement or otherwise
will not constitute a defence to the enforcement by the Company of the
provisions of this Article 14.

15. GENERAL

15.1 Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to the employment of the Executive by the Company and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral,
between the parties. There are no representations, warranties, conditions, other
agreements or acknowledgements, whether direct or collateral, express or
implied, that form part of or affect this Agreement, or which induced any party
to enter into this Agreement or on which reliance is placed by any party, except
as specifically set forth in this Agreement.

15.2 Amendment

This Agreement may be amended or supplemented only by a written agreement signed
by each party.

15.3 Waiver of Rights

Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement will be effective only if it is in writing and signed by the
party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any party to exercise,
and no delay in exercising, any right under this Agreement will constitute a
waiver of such right. No single or partial exercise of any such right will
preclude any other or further exercise of such right or the exercise of any
other right.

15.4 Applicable Law

This Agreement will be governed by and construed in accordance with the laws in
force in the State of California. Each party irrevocably submits to the sole and
exclusive jurisdiction of the courts of California with respect to any matter
arising hereunder or related hereto.

15.5 Time

Time is and will remain of the essence of this Agreement and all of its
provisions.

15.6 Notices

Any notice, demand or other communication (in this Section, a "notice") required
or permitted to be given or made hereunder must be in writing and will be
sufficiently given or made if:

(a) delivered in person during normal business hours on a Business Day and left
with a receptionist or other responsible employee of the relevant party at the
applicable address set forth below;

(b) sent by prepaid first class mail; or

(c) sent by any electronic means of sending messages, including telex or
facsimile transmission, which produces a paper record ("Electronic
Transmission") during normal business hours on a Business Day, charges prepaid
and confirmed by prepaid first class mail;

in the case of a notice to the Executive, addressed to him at:

Jeffrey Lubell
1561 8th Street
Manhattan Beach, CA 90266

email: LubellJeff@aol.com

Facsimile: (310) 532-0322

with a copy to:

Michael Doland, Esq.
Doland & Gould LLP
12100 Wilshire Blvd.
Suite 730
Los Angeles, CA 90025

Facsimile: (310) 446-1363

and in the case of a notice to the Company, addressed to it at:

Gusana Explorations Inc.
244-2906 West Broadway
Vancouver, British Columbia, Canada V6K 1G8
Facsimile: (604) 662-7950

Attention:

Chairman of the Board



Each notice sent in accordance with this Section will be deemed to have been
received:

(d) at the time on the day it was delivered;

(e) at the beginning of business on the third Business Day after it was mailed
(excluding each Business Day during which there existed any general interruption
of postal services due to strike, lockout or other cause); or

(f) one hour after they were sent on the same day that it was sent by Electronic
Transmission, or at the start of business on the first Business Day thereafter
if the day on which it was sent by Electronic Transmission was not a Business
Day.

The Executive or the Company may change the address for notice by giving notice
to each other as provided in this Section.

15.7 Assignment

This Agreement may not be assigned by the Executive, but may be assigned by the
Company to any successor in interest to the Business. If the Company does not
survive any merger, acquisition, or other reorganization, then it will make a
reasonable effort to obtain an assumption of this Agreement by the surviving
entity in such merger, acquisition, or other reorganization, but the failure to
obtain such assumption will not prevent or delay such merger, acquisition, or
other reorganization or relieve the Company of its obligations under this
Agreement. Subject thereto, this Agreement will enure to the benefit of and be
binding upon the parties and their respective heirs, executors, administrators,
legal personal representatives, successors (including any successor by reason of
amalgamation or statutory arrangement of any party) and permitted assigns.

15.8 Severability

Subject to Section 15.7, if any provision of this Agreement is determined to be
invalid or unenforceable, that will not affect the validity or enforceability of
any other provision hereof. The parties will in good faith negotiate a mutually
acceptable and enforceable substitute for the invalid or unenforceable
provision, which substitute will be as consistent as possible with the original
intent of the parties.

15.9 Further Assurances

Each party will do such acts and will execute such further documents,
conveyances, deeds, assignments, transfers and the like, and will cause the
doing of such acts and will cause the execution of such further documents as are
within its power as any other party may in writing at all time and from time to
time reasonably requests be done and or executed, in order to give full effect
to the provisions of this Agreement.

15.10 Independent Legal Advice

The Executive acknowledges that he has read and fully understand this Agreement
and he acknowledges and agrees that the Company has given him the opportunity to
seek, and has recommended that he obtain, independent legal advice with respect
to the subject matter of this Agreement. Further, the Executive hereby
represents and warrants to the Company that he has sought independent legal
advice or waives such advice.

15.11 Counterpart

This Agreement may be executed in counterpart, each of which, when so executed,
will be deemed to be an original copy hereof and thereof, and all such
counterparts together will constitute but one single agreement. Each party may
deliver a counterpart signature page by facsimile transmission.

IN WITNESS WHEREOF

the parties have duly executed this Agreement on the date first written above.



GUSANA EXPLORATIONS INC.

 

Per:

Name:

Title:

 

SIGNED, SEALED and DELIVERED by JEFFREY LUBELL in the presence of:


Signature

Print Name

Address



Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)







JEFFREY LUBELL

SCHEDULE "F"

Assignment of Trademarks

Assignment of Trademarks dated June 19, 2003 by Jeffrey Lubell.

SCHEDULE "G"

Statement of Gusana's Outstanding Indebtedness

Accounts Payable:

Sutton Lawrence LLP $230

Nevada Agency and Trust $263

Clark, Wilson $25,000 (U.S.)(estimated)